Citation Nr: 1828344	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-01 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a left eye disorder.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from August 1984 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes the Veteran was previously represented by a private attorney.  However, in February 2018, that attorney withdrew his representation in this case.  The Agency of Original Jurisdiction (AOJ) sent a letter to the Veteran in March 2018 informing him of the withdrawal and advising him that he is currently unrepresented.  He was also advised to contact the AOJ if he needed a listing of recognized veterans service organizations or representatives.  To date, the Veteran has not appointed a new representative.  Therefore, the Board recognizes him as proceeding pro se in this appeal.

The Board remanded the case in February 2013 to schedule the Veteran for a hearing.  Thereafter, in December 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

The Board remanded the case for further development in January 2015, December 2015, and September 2017.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board also notes the appeal originally included the issue of entitlement to service connection for a respiratory disorder.  However, the Board denied that claim in a September 2017 decision.  Therefore, the issue is no longer on appeal, and no further consideration is needed. 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDING OF FACT

The Veteran does not have a left eye disorder that manifested in service or that is otherwise related to his military service.


CONCLUSION OF LAW

A left eye disorder was not incurred in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings liberally does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The disorder at issue in this case is not considered a chronic disease as enumerated for VA compensation purposes.  As such, the provisions for continuity of symptomatology after discharge are not for application in this case. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes the Veteran is not entitled to service connection for a left eye disorder.

The Veteran has claimed that his left eye was struck by a tree branch during his military service and that he had blurred vision and a scratched eyeball following that incident.  He has asserted that he has a current left eye disorder as a result of that injury. See e.g. December 2013 hearing transcript. 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a left eye disorder or injury.  In fact, at the time of an April 1987 separation examination, a clinical evaluation found his eyes, ophthalmoscopic, pupils, and ocular motility to be normal.  He had 20/20 near and distant vision in both eyes, and he denied having a medical history of eye trouble.  He also reported having vision in both eyes.

The medical evidence also does not document any complaints, treatment, or diagnosis of a left eye disorder for many years thereafter.  Indeed, the first treatment for his eye was documented at VA in 2010.  During the February 2013 hearing, the Veteran also indicated that he did not begin to receive treatment until he went to VA around 2007 or 2008.

The Board does acknowledge the Veteran's statements that his symptoms began in service and have continued since that time.  The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter. Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

In this case, although the Veteran is competent to report symptoms in service and since that time, the Board finds that such statements are not reliable or credible.  His allegations are inconsistent with the contemporaneous record.  As discussed above, there is no documentation of any complaints, treatment, or diagnosis of a left eye disorder in service.  In fact, as previously noted, the April 1987 separation examination, and he denied having any eye trouble.  Thus, even if he was struck by a tree branch in service, there is affirmative evidence showing that he did not have a left eye disorder at the time of his separation from service (rather than a mere absence of contemporaneous evidence).

Moreover, during an initial intake visit at VA in April 2008, it was noted that he did not have eye pain or double vision, and his pupils were equal, round, and reactive to light.  The extraocular movements were full.  Notably, there were no eye disorders or problems reported at that time.  A December 2010 VA treatment record also indicates that the Veteran reported having been struck in the left eye with a tree branch without sequelae.  In addition, he told the August 2015 VA examiner that his blurry vision had begun during the prior year.  Thus, there have been inconsistent reports regarding the onset of the symptoms.

Based on the foregoing, the Board finds the Veteran's reported history of the onset of the disorder is not reliable.

In addition to the lack of evidence showing the claimed disorder manifested during active duty service or within close proximity thereto, the evidence of record does not link any current left eye disorder to the Veteran's military service.

The Veteran was afforded a VA examination in August 2015 in connection with his claim.  He reported having blurry vision that began around 2014.  The examiner assessed him as having retinopathy, glaucoma suspect, mild blurred vision, retinal pigment alterations, and maculopathy in both eyes.  The examiner opined that it was less likely than not that the claimed condition was caused by or the result of the claimed in-service injury, event, or illness.  In so doing, he noted that the retinopathy would most likely be genetically acquired or congenital and less likely as a result of being struck in head by a tree branch and that glaucoma suspect would most likely be a genetic condition.

An additional VA medical opinion was obtained in October 2016.  With regard to glaucoma suspect, the examiner explained that the term describes a person who does not currently have glaucoma, but one who might be at risk of developing glaucoma.  She noted that risk factors for glaucoma include elevated eye pressure or suspicious optic nerve cupping and indicated that it occurs in the general population and can be hereditary in nature.  The examiner opined that the Veteran's glaucoma suspect status is less likely than not due to an event or exposure in the military.  She also stated that there is no evidence of a superimposed injury during service. 

With regard to retinal drusen, the October 2016 VA examiner explained that the condition occurs in the general population and is hereditary in nature.  She opined that the disorder is less likely than not that the Veteran's familial degenerative drusen is due to an event or exposure in the military.  She also stated that there is no evidence of a superimposed injury during service. 

With regard to nuclear sclerotic cataract in both eyes, the October 2016 VA examiner explained that a cataract is a clouding of the lens in the eye leading to a decrease in vision.  She noted that the disorder is due to aging and occurs in the general population.  She found that the Veteran has a very mild age-appropriate cataract that is not visually significant.  The examiner also opined that it is less likely than not that the nuclear sclerotic cataract is due to an event or exposure in the military. 

An additional VA medical opinion was obtained in February 2018.  With regard to pinguecula, the examiner observed that the Veteran had the condition in both eyes and explained that it is a common type of conjunctival degeneration in the eye.  She stated that it occurs in the general population, does not cause any symptoms, is    benign, has a correlation to ultraviolet light exposure, and is not congenital.  The examiner opined that it is less likely than not that pinguecula is due to an event or exposure in the military. 

With regard to glaucoma suspect, the February 2018 VA examiner again explained that the term describes a person who does not currently have glaucoma, but one who might be at risk of developing glaucoma.  She noted that the risk factors for glaucoma include elevated eye pressure or suspicious optic nerve cupping and stated that the condition occurs in the general population and can be hereditary in nature.  The examiner found that the condition in this case is not congenital and opined that the glaucoma suspect status is less likely than not due to an event or exposure in the military.    She also stated that there is no evidence of a superimposed injury during service. 

With regard to retinal drusen, the February 2018 VA examiner noted that the Veteran had the condition in both eyes and explained that it occurs in the general population and is hereditary in nature.  However, the examiner stated that the diagnosis is not congenital.  She also opined that is less likely than not that the Veteran's degenerative drusen is due to an event or exposure in the military.  She further stated that there is no evidence of a superimposed injury during service. 

With regard to the nuclear sclerotic cataract, the February 2018 VA examiner observed that the Veteran had the condition in both eyes.  She commented that the disorder is due to aging and occurs in the general population.   She again found that the Veteran has very mild age-appropriate cataract that is not visually significant.   The examiner stated that the diagnosis is not congenital and opined that it is less likely than not that nuclear sclerotic cataract is due to an event or exposure in the military. 

There is no medical opinion otherwise relating any current left eye disorder to the Veteran's military service.

The Board acknowledges the Veteran's lay assertions that his current left eye disorders are related to his military service.  However, even assuming the Veteran is competent to opine on this matter, the Board finds that the specific opinion of the VA examiners are of greater probative weight than the more general lay assertions in this regard.  The examiners have training, knowledge, and expertise on which they relied to form the opinion.  They also considered the evidence of record, including the Veteran's own reported history, relied on a complete and accurate factual premise, and provided a rationale for the conclusions reached. 

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left eye disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a left eye disorder is not warranted.


ORDER

Service connection for a left eye disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


